AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 8th day of March, 2010, to the Fund Accounting Servicing Agreement, dated as of June 22, 2006, as amended, (the "Fund Accounting Agreement"), is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust"), on behalf of its separate series, the Winslow and Brown Advisory funds listed on Exhibit R attached hereto (as amended from time to time) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Accounting Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds and amend fees; and WHEREAS, Section 15 of the Fund Accounting Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit R to the Agreement is hereby superseded and replaced with Exhibit R attached hereto. Except to the extent amended hereby, the Fund Accounting Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By: /s/Robert M. Slotky By: /s/Michael R.
